Citation Nr: 0200444	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to outpatient dental treatment.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to February 
1994.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a letter of denial of  October 26, 
2000, from the VA Medical Center, Washington, D.C.


REMAND

In a rating decision of July 1994, the Atlanta, Georgia RO 
granted service connection for bulimia nervosa with 
gastroesophageal reflux disease with ulcerative esophagitis 
and dental erosion.  The veteran was assigned a 30 percent 
evaluation for this disability.  That evaluation remains in 
effect.

In August 1995 the veteran submitted a request to the RO to 
amend his claim to include dental and gum erosions.  He 
indicated that he had been treated on an outpatient basis in 
the prior 12 months, but he did not specifically indicated 
whether this involved dental treatment.  In a letter dated 
June 5, 1996 the RO stated that the veteran's service 
connected disabilities included dental (gum) erosions, for 
which he had been assigned a 30 percent evaluation.  The RO 
stated that, therefore, he was already service connected for 
what the RO believed he was claiming in his letter of August 
1, 1995.

In a letter dated October 26, 2000 from the Washington D.C. 
VAMC, the veteran was denied outpatient treatment for his 
dental erosions.  The veteran disagreed with this 
determination and entered a notice of disagreement.  A 
Statement of the Case was issued by the Washington D.C. VAMC.  
The Chief of Dental Services stated that the veteran was 
denied Class III dental benefits.  It was noted that 
veteran's erosion of teeth did not aggravate his service 
connected medical condition.

Outpatient dental treatment may be authorized for a service- 
connected compensable dental disability as reasonably 
necessary to maintain oral health and masticatory function 
(Class I), for a service-connected noncompensable dental 
disability, generally, within 90 days of separation from 
active service, or as a result of combat wounds or service 
trauma or internment as a prisoner of war (Class II), for 
dental disorders professionally determined to be aggravating 
a service-connected disorder (Class III).  38 C.F.R. § 17.161 
(2001).

In addition to the foregoing laws and regulations, the VA has 
a duty to assist the veteran in the development of facts 
pertinent to her claim.  See 38 U.S.C.A. § 5107(a) (West 
1991);  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991).  This duty includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous examination of the veteran. See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's claim.  
See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

The Board concludes that the evidence at hand is insufficient 
to render a decision on this matter.  No records are included 
in the claims folder from the Washington D.C. VA Medical 
Center.  The original denial of the veteran's request for 
outpatient treatment benefits is also missing.  The original 
rating decision granting service connection for Bulimia 
Nervosa with gastroesophageal reflux disease with ulcerative 
esophagitis and dental erosion, as noted above, is ambiguous 
and does not clearly indicate whether the veteran currently 
has a compensable dental disability.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
inquire as to whether there are any 
additional records that are pertinent to 
his claim, which have not been yet 
associated with his claims file.  The RO 
should assist the veteran in obtaining 
those records, if any.  Also, any of the 
veteran's VA dental treatment records 
should be obtained and associated with 
the claims folder.

2.  Then, the RO should afford the 
veteran a VA dental examination to 
determine the etiology, nature, and 
extent of any current dental disorders.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any current dental disorders, if 
present, are related to the veteran's 
period of active military service.  For 
each dental disorder found to be related 
to service, the examiner is requested to 
describe the nature and extent of the 
disorder.  See 38 C.F.R. §§ 4.150, 17.161 
(2000).  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  The veteran should then be examined 
by a medical doctor for the purpose of 
determining if his dental condition is 
aggravating his service connected Bulimia 
Nervosa with gastroesophageal reflux 
disease with ulcerative esophagitis.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any current dental 
disorders are aggravating his service 
connected disorders.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.  After completion of the above 
development, and after any additional 
actions deemed necessary by the RO, 
including actions to comply with the 
provisions of the Veterans Claims 
Assistance Act of 2000, the RO should 
adjudicate the veteran's claim of 
entitlement to service connection for a 
compensable dental disorder, to include 
dental erosions of the teeth and gums, 
for VA outpatient treatment purposes, 
that is, Class I dental treatment.  The 
RO should also determine if entitlement 
to Class III outpatient dental treatment 
is appropriate on the basis of 
aggravation of the veterans service 
connected disabilities by his dental 
condition.  If the determination remains 
adverse to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




